Citation Nr: 1115466	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for herpes simplex infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board acknowledges that following certification of the Veteran's appeal to the Board, the Veteran submitted additional evidence, which was received by the Board at the October 2010 hearing.  The Board notes, however, that the Veteran, through his representative, waived initial AOJ consideration of this evidence in writing and requested that the Board review the newly submitted evidence in the first instance.  There is thus no need for the Board to remand for review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran likely has herpes simplex II infection that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has herpes simplex II infection that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for herpes.  Specifically, the Veteran asserts that he first contracted herpes while stationed in Korea on active duty and was treated for the disease during service.  He contends that he has continued to experience the same symptomatology as was first treated in service and has continued to suffer from herpes infection from his time in service to the present.  As a result, the Veteran contends that service connection is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Relevant medical evidence of record consists of the Veteran's service treatment records as well as a VA examination conducted in May 2009.  The Veteran has also submitted a statement, received in October 2010, from the family physician who treated him while on leave from active duty in 1973.  Review of the Veteran's service treatment records reveals that he was found to have a normal genitourinary system at March 1961 and August 1961 entry medical examinations.  He was treated on multiple occasions in April and June 1972 for complaints of discharge and lesions on his penis and was diagnosed with gonorrhea in June 1972 after repeated testing for syphilis returned negative results.  He was again seen in September 1972 for complaints of a rash on his legs and penis; at that time he was diagnosed with folliculitis but was again given a test for syphilis, which was negative.  On his separation report of medical history, prepared in April 1974, the Veteran responded "Yes" when asked if he had experienced "VD - syphilis, gonorrhea, etc." in service.  His examiner noted on the form that he had been treated for gonorrhea in June 1972.  On medical examination conducted at the time, his genitourinary system was found to be normal. 

A VA examination concerning the Veteran's claim for service connection for herpes was conducted in May 2009.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history and his complaints.  He noted that the Veteran reported that he had been sexually active while stationed in Korea in 1972 and was treated on multiple occasions in service for complaints of a rash on his genital area that manifested first by itching and swelling with subsequent development of blisters.  He reported that he had experienced similar outbreaks, with identical symptomatology, approximately four to five times every year since service.  The examiner noted that the Veteran had not been treating the problem with medication other than calamine lotion and had been told by a family physician that he had an "incurable problem."  Physical examination revealed a lesion on the Veteran's penis, and the examiner diagnosed him with herpes simplex type two.  When asked to opine as to the etiology of the disease, the examiner stated that he could not render an opinion "without resort to mere speculation."  In so stating, the examiner noted that the Veteran was diagnosed only with folliculitis while on active duty, but that the diagnosis does not "appear to be accurate based on his description."  The examiner further noted that the Veteran's reported history "is very consistent with herpes simplex II."   

The Veteran has also submitted a letter, which was received by VA in October 2010, from his private family physician.  In the letter, the physician stated that he had treated the Veteran and his family for many years and remembered the Veteran quite well.  The physician further stated that he saw the Veteran in February 1973, while he was on leave from active duty and had just returned from an overseas posting in Korea.  The physician noted that the Veteran had been infected with herpes at that time and that he treated him with a chicken pox vaccine, which proved ineffective.  He gave the Veteran palliative treatment and observed that the Veteran continues to experience the "periodic episodes of painful blisters" that characterize the herpes virus.  

The Veteran has also submitted written statements to VA in support of his claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran has stated on multiple occasions, including in his June 2009 notice of disagreement, that he was treated in service for both gonorrhea and herpes but was told in service that his herpes was "incurable" and that there was no available treatment.  He further stated that he checked "Yes" on his medical history report but was unable to specify on the form that he had particularly sought treatment for both herpes and gonorrhea.  Similarly, at his October 2010 hearing before the undersigned Veterans Law Judge, the Veteran reported that he was treated on multiple occasions while in service for herpes, as well as on one occasion for gonorrhea.  The Veteran further testified that while home on leave he sought treatment from his family physician, who told him that he had herpes and gave him an "experimental" vaccine that did not work.  

In this case, the Veteran's service treatment records do not reflect a specific diagnosis of herpes during his period of active duty.  However, the records reflect that he was seen on multiple occasions in 1972 for complaints of lesions and a rash in his genital area.  Further, competent medical evidence has identified that the Veteran carries a current diagnosis of herpes simplex II, and the Veteran has consistently contended that the symptoms he experienced in service are identical to those he experiences currently.  The VA examiner who evaluated the Veteran in May 2009 stated that he was unable to provide an opinion without resorting to speculation.  However, the examiner did state that the Veteran's reported in-service symptomatology was consistent with a diagnosis of herpes and did not seem to describe the folliculitis with which the Veteran was diagnosed at the time.  As noted below, these findings are not contradicted by any medical evidence of record.  Further, the Veteran has testified that the symptoms of his herpes have continued from that time to the present.  The Board thus concludes that the Veteran likely suffers from herpes simplex II infection that is related to his time on active duty.  

Here, the Board is inclined to give considerable weight to the opinion of the Veteran's private family physician, who stated in October 2010 that he remembered treating the Veteran for herpes while he was on leave during active service in Korea.  In this regard, the Board notes that the Veteran's private physician's statement is based on his recollection of having diagnosed the Veteran with herpes and treated him for the disease while the Veteran was still in service.  The Board notes further that the May 2009 VA examiner assigned the Veteran a current diagnosis of herpes simplex II infection and observed that the Veteran's reported in-service symptomatology-which is identical to his current symptomatology-is consistent with the current diagnosis.  Importantly, this finding is not contradicted by any medical evidence of record.  The private doctor's opinion supports such a conclusion, and his opinion is not contradicted by the VA examiner's inability to say one way or the other.  Further, the Veteran has reported that the symptoms of his herpes, including recurrent rashes and blisters, have continued from his time in service to the present.  The Board thus concludes that the Veteran currently suffers from herpes simplex II infection that is related to his time on active duty.  Based on the foregoing, the Board finds that service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for herpes simplex II infection is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


